Case: 19-41051     Document: 00515631863         Page: 1     Date Filed: 11/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 9, 2020
                                  No. 19-41051                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Raul Gonzalez-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:18-CR-2048-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Pedro Raul Gonzalez-Mendoza pleaded guilty to conspiring to possess
   with the intent to distribute 500 grams or more of a substance containing
   methamphetamine and five kilograms or more of a substance containing
   cocaine, and he was sentenced at the bottom of the applicable guidelines


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41051        Document: 00515631863              Page: 2      Date Filed: 11/09/2020




                                         No. 19-41051


   range to 168 months of imprisonment. He filed a timely notice of appeal and
   now challenges the district court’s denial of his request for a two-level minor-
   role adjustment under U.S.S.G § 3B1.2(b).
           A “minor participant” is any participant “who is less culpable than
   most other participants in the criminal activity, but whose role could not be
   described as minimal.” § 3B1.2, comment. (n.5). Upon a de novo review of
   the record, see United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir.
   2016), we reject Gonzalez-Mendoza’s argument that the district court
   misinterpreted the Guideline by comparing his conduct to that of defendants
   involved in conspiracies other than the instant one.1
           We review for clear error the factual determination whether a
   defendant played a minor role in the offense. Torres-Hernandez, 843 F.3d at
   207. In the face of Gonzalez-Mendoza’s argument that he was a mere mule
   or drug courier, the district court found that he was at least an average
   participant and was not entitled to a minor-role adjustment. Considering the
   totality of the circumstances presented here, see United States v. Kearby, 943
F.3d 969, 977 (5th Cir. 2019), cert. denied, 140 S. Ct. 2584 (2020), we are not
   left “with the definite and firm conviction that a mistake has been
   committed” in this regard. Accordingly, there is no clear error, United States
   v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012) (internal quotation marks and
   citation omitted).
           The judgment of the district court is AFFIRMED.




           1
             The details of this argument were provided for the first time in the Reply Brief,
   so we need not consider them. Even if we did, Gonzalez-Mendoza’s citation to the district
   court’s mention of other cases it had heard does not support the argument that the district
   court was comparing his culpability to defendants in those cases. Thus, nothing supports
   the argument that the district court misinterpreted the Guideline in this manner.




                                               2